Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/29/21 has been entered. Claims 1-6, 8, 10, 11, 13-15, 17-19, and 22-24 remain pending in the application. Applicant’s amendment to claim 22 has overcome each and every 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/19/21. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited previously) in view of Hatchman et al. (US 2015/0126417- cited previously), and further in view of Glasbergen et al. (US 2011/0048708). 	With respect to independent claim 1, Muthusamy discloses a method comprising: 	providing a treatment fluid comprising: 		an aqueous base fluid (Abstract and [0170]-[0192]); and 		a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]); 	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (Abstract and [0015]); andKSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  	Further regarding claim 1, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 g/mol to 10,000 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Alternatively, Hatchman teaches a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative, wherein the alkyl polyglycoside has a molecular weight of between 700 and 20,000 Daltons ([0018]). 	Further regarding claim 1, Muthusamy discloses a treatment fluid employed as a spacer fluid in operations for plugging subterranean fractures (Abstract and [0037]). However, Muthusamy fails to expressly disclose wherein said operation includes forming a proppant pack prior to or during production of fluids from the subterranean formation, as claimed. Glasbergen teaches an operation comprising forming a proppant pack, followed by injection of a spacer, followed by producing fluids through the proppant packs (Abstract, [0014], and [0026]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention that spacer fluids- fluids which are generally employed as a means to separate two special purpose liquids, i.e., fluid injected between two operations- may be employed following the forming of proppant packs, as taught by Glasbergen. 	With respect to depending claim 2, Muthusamy discloses wherein the surfactant will “lower surface tension of a liquid” and “act as… wetting agents” ([0130]). Although Muthusamy fails to expressly disclose wherein the surfactant will “reduce capillary pressure,” it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to reduce”) as opposed to active (i.e., “wherein the surfactant reduces…”). 	With respect to depending claim 3, Muthusamy discloses further allowing the surfactant to alter a wettability of a surface of the formation ([0130]). Furthermore, since Muthusamy teaches the same composition as claimed, the material, would naturally act in the same manner as claimed, i.e., it would “alter a wettability of a surface of the formation.” If there is any difference between the composition of Muthusamy and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the passive (i.e., “further comprising allowing the surfactant to alter”) as opposed to active (i.e., “wherein the surfactant alters…”). 	With respect to depending claim 4, Muthusamy discloses allowing the surfactant to reduce interfacial tension between a fluid in the formation and a surface of the formation ([0130]). Furthermore, since Muthusamy teaches the same composition as claimed, the material, would naturally act in the same manner as claimed, i.e., it would “reduce interfacial tension between a fluid in the formation and a surface of the formation.” If there is any difference between the composition of Mao and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to reduce”) as opposed to active (i.e., “wherein the surfactant reduces…”). 	With respect to depending claim 5, Muthusamy discloses wherein the treatment fluid comprising an aqueous base fluid and an alkyl polyglycoside is employed in surfactant and water flooding methods (Abstract, [0015], [0035], and [0206]). Although he fails to expressly disclose wherein the method removes oil blocks, water blocks, or both, as instantly claimed, a person having ordinary skill in the art before the effective filing date of the claimed invention would consider it obvious that a flooding technique would be designed to overcome in situ blockages, especially a flooding technique that comprises a water-oil surface acting agent. Furthermore, since Muthusamy teaches the same composition as claimed, the material would naturally act in the same manner as claimed, i.e., it would In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to remove”) as opposed to active (i.e., “wherein the surfactant removes…”). 	With respect to depending claim 6, Muthusamy discloses wherein the amount of fluids produced from the wellbore during or subsequent to introducing the treatment fluid is greater than the amount of fluids that would be produced during or subsequent to introducing the same treatment fluid without the surfactant (Abstract, [0015], [0035], and [0206]). Furthermore, Muthusamy teaches the same composition as claimed (Abstract and [0170]-[0192]). Although Muthusamy might fail to expressly recite that employing his fluid production method produces more fluid than the same exact method without the surfactant, the Office considers it obvious that if a reference discloses its inventive concept as adding surfactant to water for an improved fluid recovery, it is understood that this is compared to wherein no surfactant is added. 	With respect to depending claim 8, Muthusamy discloses a treatment fluid comprising an aqueous base fluid and an alkyl polyglucoside surfactant, wherein the surfactant may be functionalized sulfonates, functionalized betaines, an inorganic salt of any of the foregoing, and any combination thereof (Abstract). 	With respect to depending claim 10, Muthusamy discloses wherein the surfactant is present in -5 gpt to about 50 gpt,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymeric fibers diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 11, Muthusamy discloses wherein the treatment fluid further comprises an additional surfactant ([0132] and [0133]). 	With respect to depending claims 13 and 14, the combination of Muthusamy and Hatchman teaches wherein the solvent may be glycol ether (Abstract and [0227]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such solvents.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited above) in view of Hatchman et al. (US 2015/0126417- cited above), as evidenced by Dwarakanath et al. (US 2016/0122626). 	With respect to independent claim 15, Muthusamy teaches a composition comprising: 	an aqueous base fluid (Abstract and [0170]-[0192]); 	a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). 	Regarding claim 15, Muthusamy discloses a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative (Abstract and [0170]-[0192]). However, he fails to expressly disclose wherein the treatment fluid comprises a solvent. Hatchman teaches a KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Regarding the materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such solvents. Evidentiary support can be found in Dwarakanath, wherein ethoxylated alcohol is taught as being an obvious variant of a glycol ether solvent ([0048]). 	Further regarding claim 15, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 g/mol to 10,000 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Alternatively, Hatchman teaches a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative, wherein the alkyl polyglycoside has a molecular weight of between 700 and 20,000 Daltons ([0018]). 	With respect to depending claim 17, Muthusamy discloses wherein the surfactant is present in the treatment fluid in an amount of “1% wt active/vol to 10% wt active/vol water” ([0192]). Although silent to wherein the surfactant is present in the treatment fluid in an amount of “1 x 10-5 gpt to about 50 gpt,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymeric fibers diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited above) in view of Hatchman et al. (US 2015/0126417- cited above), and further in view of Zhang et al. (US 2008/0011486- cited previously) as evidenced by Glasbergen et al. (US 2011/0048708- cited above). 	With respect to independent claim 18, Muthusamy discloses a method comprising: 	providing a treatment fluid comprising: 		an aqueous base fluid (Abstract and [0170]-[0192]); and 		a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  	Further regarding claim 18, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 g/mol to 10,000 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Alternatively, Hatchman teaches a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative, wherein the alkyl polyglycoside has a molecular weight of between 700 and 20,000 Daltons ([0018]). 	Further regarding claim 18, Muthusamy discloses a method of treating a subterranean formation comprising injecting a composition comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside. However, he fails to expressly disclose wherein the treatment composition may be employed in a fracturing method. Zhang discloses injecting a treatment fluid through a wellbore “for oil field operations including drilling, hydraulic fracturing and wellbore cleanout,” wherein the treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing the composition disclosed by Muthusamy in the method taught by Zhang since it amounts to nothing more than the obvious incorporation of a known composition to a known technique employing said composition, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Furthermore, evidentiary support can be found in Glasbergen that In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 23 and 24, the combination of Muthusamy and Hatchman teaches wherein the solvent may be glycol ether (Abstract and [0227]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such solvents.
Response to Arguments
Applicant’s arguments filed 9/29/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674